Citation Nr: 0512570	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  02-18 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
high frequency hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for bipolar disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from January 1967 to January 1970.  His military 
records show that he served in the Republic of Vietnam and 
was awarded the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
of entitlement to a compensable evaluation for bilateral high 
frequency hearing loss, service connection for post-traumatic 
stress disorder (PTSD), and service connection to bipolar 
disorder.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the veteran.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, VA 
notified the veteran by a letter dated in March 2001 of that 
information and evidence that was necessary to substantiate 
and complete his claims of entitlement to service connection; 
however, the veteran was not notified of that information and 
evidence that was necessary to substantiate and complete his 
claim of entitlement to a compensable evaluation for 
bilateral hearing loss, and notice of what part VA would 
obtain.  

Additionally, the most recent VA audiological evaluation of 
record that assessed the severity of the veteran's bilateral 
high frequency hearing loss was conducted nearly five years 
ago, in July 2000.  At his hearing before the Board in 
February 2005, the veteran testified that he perceived that 
his impaired hearing condition had become worse since the 
July 2000 VA examination, with his left ear being the more 
severely affected of the two.  In view of this, the case 
should be remanded for a new VA audiological examination.  
See Weggenmann v. Brown, 5 Vet. App. 281 (1993) (when a 
claimant asserts that his service-connected disability is 
worse than when originally rated, and the available evidence 
is too old for an adequate evaluation of his current 
condition, VA's duty to assist includes providing a new 
medical examination). 

The veteran claims entitlement to VA compensation for PTSD 
and bipolar disorder.  VA outpatient medical records dated 
from 1983 to 1988 show diagnoses of probable PTSD.  However, 
VA medical reports dated 1999 to 2002 show that the veteran 
was receiving psychiatric treatment for bipolar disorder.  An 
examination conducted in July 2000 indicated that the veteran 
did not meet the criteria for PTSD.  The Board has reviewed 
the 2000 psychiatric examination report and finds that the 
diagnostic conclusion presented which ruled out a PTSD 
diagnosis is inadequate because it did not sufficiently take 
into account the veteran's wartime stressors in its 
discussion.  In this regard, the appellant's military records 
clearly establish that he is a veteran of combat in Vietnam 
and has been awarded the Combat Action Ribbon.  Therefore, 
his exposure to a stressor is already conceded if the claimed 
stressor is related to that combat, provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, and an adequate 
psychiatric examination must take this history into account.  
Accordingly, the case should be remanded for another VA 
psychiatric evaluation that avoids the errors which resulted 
in the defects noted in the July 2000 examination report.

At his February 2005 hearing, and in written correspondence 
associated with his claim, the veteran indicated that he 
received psychiatric treatment for "post-delayed stress" in 
1971/1972 at the VA Medical Center in Hines, Illinois.  A 
review of the claims folder shows that the records of this 
treatment have not been associated with the evidence.  A 
remand is warranted so that a search may be conducted for 
these records and, if they are available, so that they may be 
obtained for inclusion in the claims file.  See Jolley v. 
Derwinski, 1 Vet. App. 37, 40 (1990) (VA's statutory duty to 
assist a claimant in developing facts pertinent to his claim 
encompasses searching records in VA's possession). 

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed with regard to the veteran's 
claim of entitlement to a compensable 
evaluation for bilateral hearing loss.  
In particular, the notification 
requirements and development procedures 
set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with 
and satisfied.

2.  The RO must contact the veteran and 
afford him an additional opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claims.  Based on his response, the RO 
must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources, to include copies of the 
veteran's medical treatment records from 
1971/1972 from the VA Medical Center in 
Hines, Illinois, for inclusion in his 
claims folder.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.  

3.  The RO must schedule the veteran for 
an audiological examination to assess 
the current severity of his service-
connected bilateral high frequency 
hearing loss.  All tests deemed 
appropriate must be conducted, including 
an evaluation of his pure tone 
thresholds, in decibels, for each ear at 
the frequencies of 1000 Hertz, 2000 
Hertz, 3000 Hertz, and 4000 Hertz, and 
his spoken word recognition scores for 
each ear applying the criteria of the 
Maryland CNC Test.  

4.  The RO must schedule the veteran for 
a comprehensive VA psychiatric 
examination to determine the diagnoses 
of all psychiatric disorders that are 
present.  The entire claims file must be 
reviewed by the examiner in conjunction 
with this examination.  The veteran must 
be asked to present a detailed account 
of his in-service combat stressors and 
the examiner must be instructed that the 
veteran's stressor accounts described 
above must be considered for the purpose 
of determining whether the veteran has 
PTSD for service connection purposes.  
The examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.  The examiner must 
provide an opinion as to how each 
psychiatric diagnosis relates, if at 
all, to the other, if 


more than one diagnosis is presented.  
The examiner must also present a nexus 
opinion addressing how each psychiatric 
diagnosis relates, if at all, to the 
veteran's period of active duty.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

5.  The RO must inform the veteran that 
it is his responsibility to report for 
these examinations and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for either or both of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claims on 
appeal must be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided a supplemental statement of 
the case, to include discussion of the 
evidence considered and the pertinent 
laws and regulations, and an adequate 
time to respond.  Thereafter, the case 
must be returned to the Board for further 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


